Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 6/19/2020, which was received 10/14/2020. Acknowledgement is made to the amendment to claims 1,4,5,6,9,10,13,14, the cancelation of claim 8 and the addition of claims 19,20. Applicant’s amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection is provided below necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in this case the claim switches stator classes from an apparatus to a system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-15,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graylin et al. (US PG PUB 20140249948) in view of Graylin (US PG PUB 20120036042).

In regards to claim 1, Graylin ‘948’ discloses a payment method, comprising:
obtaining, by a platform application running on a terminal, order information from a platform web page corresponding to a merchant, the platform application providing an online buying and selling interface for users and merchants for goods and services (Graylin ‘948’, para 0089, and FIG 9, item 902, “The customer 900 launches the shopping application 504, such as an opera ticket application. The customer 900 uses the shopping application 504 to browse and add items to a shopping cart”);
sending, by the platform application, the order information to a merchant server corresponding to the merchant (Graylin ‘948’, FIG 9, Item 908, information sent to Merchant server 904), 
wherein the merchant server receives the order information by accessing the platform web page corresponding to the merchant (; sends, based on the received order information, an order generating request to a payment server (Graylin ‘948’, FIG 9, item 910, sends order information to Checkout server 600); receives a preparatory order number returned by the payment server; and provides the preparatory order number to the platform web page through a predetermined interface (Graylin ‘948’, FIG 9, item 912 returns token 914 to Merchant server);
obtaining, by the platform application, the preparatory order number from the platform web page after the merchant server provides the preparatory order number to 
performing, by a platform server corresponding to the platform application, an authentication on merchant authentication information obtained from the platform web page, the merchant authentication information including a merchant identifier corresponding to the merchant, wherein different merchants correspond to different merchant identifiers (Graylin ‘948’, para 0094, redirect URL is a unique identifier that authenticates each merchant for redirect of the information to the merchant FIG 9, item 938 and 936): and
in response to the platform server determining that the merchant passes the authentication, calling, by the platform application, a payment application running on the same terminal to complete a payment procedure with the payment server according to the preparatory order number (Graylin ‘948’, FIG 9, item 922 transaction is completed through the checkout app via the shopping app that is on the same user device),
Graylin ‘948’ teaches a platform application communicating with a merchant server, but does not specifically mention that the platform server is a separate server such as an intermediary Gateway server. Graylin ‘042’ teaches that there is a Gateway server acting as an interface between the merchant server and the payment server (Graylin’042’, platform server, the merchant server, and the payment server are separate servers (Graylin ‘948, FIG 1B, Merchant 130, payment processors 163-165 and gateway server 110). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Graylin ‘948’ including a gateway commerce server as is taught by Graylin ‘042’, since this is a well understood convention there 

In regards to claim 2, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein calling the payment application to complete the payment procedure with the payment server according to the preparatory order number includes:
calling a payment interface provided by the payment application; and
providing, by the platform application, the preparatory order number to the payment application by using the payment interface (Graylin ‘948’, FIG 9, item 502, checkout app).

In regards to claim 3, the combination of Graylin ‘948’ and Graylin ‘042’ teach obtaining, by the payment application, the order information from the payment server according to the preparatory order number;
generating and displaying, by the payment application, a payment page according to the order information; and
completing the payment procedure after obtaining payment check information entered in the payment page (Graylin ‘948’, FIG 9, item 920,922, payment authorization is received after processing the token from the checkout server and a check  out page is filled in).

In regards to claim 4, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein the merchant authentication information further includes order information (Graylin ‘948’, FIG 9, merchant’s unique URL id and payment information is forwarded with the checkout server token).

In regards to claim 5, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein calling, by the platform application, the payment application to complete the payment procedure 

In regards to claim 6, the combination of Graylin ‘948’ and Graylin ‘042’ teaches a payment method, comprising:
receiving, by a merchant server, order information from a platform web page corresponding to a merchant, wherein the order information is obtained by a platform application running on a terminal, and the merchant server corresponds to the merchant and obtains the order information by accessing the platform web page;
sending, by the merchant server, an order generating request to a payment server, the order generating request includes at least the order information;
receiving, by the merchant server, a preparatory order number according to the order information returned by the payment server; and
providing, by the merchant server, the preparatory order number to the platform web page through a predetermined interface, so that the platform application obtains the preparatory order number, obtains merchant authentication information from the platform web page, the merchant authentication information including a merchant identifier corresponding to the merchant; in response to a platform server corresponding to the platform application determining that the merchant passes the authentication according to merchant authentication information,
calls a payment application to complete a payment procedure with the payment server according to the preparatory order number, the platform application and the payment application being run on the same terminal,
wherein the platform server, the merchant server, and the payment server are separate servers (see response to claim 1).

In regards to claim 7, the combination of Graylin ‘948’ and Graylin ‘042’ teach generating, by the payment server, the preparatory order number according to the order generating request and storing a correspondence between the preparatory order number and the order information; and
sending, by the payment server, the preparatory order number to the merchant server (Graylin ‘948’, FIG 9, item 910, 914, token is generated and data is stored for authentication when token is returned at item 922).

In regards to claim 9, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein:
the order generating request further includes the merchant identifier corresponding to the merchant (Graylin ‘948, URL is unique to the merchant and used to redirect such as in item 938); and
generating, by the payment server, the preparatory order number according to the order generating request includes:
detecting, by the payment server, according to the merchant identifier, whether the merchant is a registered merchant (Graylin, ‘042’, merchant identifier is registered with the system); and
generating, by the payment server, the preparatory order number if the merchant is the registered merchant (Graylin ‘042-, para 0009, “merchant security token, merchant postal code, tax identification, merchant state…merchant identification data comprise a merchant identifier and a merchant security token and the application identification data comprise an application identifier and an application security token. The purchase transaction data comprise transaction flow control parameters and the transaction flow control parameters comprise one of merchant CallbackUrl, merchant ReturnUrl, or merchant CancelUrl”).

In regards to claim 10, the combination of Graylin ‘948’ and Graylin ‘042’ teach terminal comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:

send the order information to a merchant server corresponding to the merchant, wherein the merchant server receives the order information by accessing the platform web page corresponding to the merchant; sends, based on the received order information, an order generating request to a payment server; receives a preparatory order number returned by the payment server; and provides the preparatory order number to the platform web page through a predetermined interface;
obtain the preparatory order number from the platform web page after the merchant server provides the preparatory order number to the platform web page;
obtain merchant authentication information from the platform web page, the merchant authentication information including a merchant identifier corresponding to the merchant, wherein different merchants correspond to different merchant identifiers: and in response to a platform server corresponding to the platform application determining that the merchant passes the authentication according to merchant authentication information, call a payment application running on the same terminal to complete a payment procedure with the payment server according to the preparatory order number (see response to claim 1).

In regards to claim 11, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein the instructions further cause the processor to: call a payment interface provided by the 

In regards to claim 12, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein the instructions further cause the processor to:
obtain the order information from the payment server according to the preparatory order number;
generate and display, in the payment application, a payment page according to the order information; and
complete the payment procedure after obtaining payment check information entered in the payment page (Graylin ‘946’, checkout app sends token to checkout server and transaction result is displayed on user device in the checkout interface).

In regards to claim 13, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein the merchant authentication information further includes the order information (Graylin ‘946’, FIG 9, item 924, transaction data).
.

In regards to claim 14, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein the instructions further cause the processor to: call the payment application to complete the payment procedure with the payment server according to the preparatory order number if the authentication is passed (Graylin ‘946’, item 920 user authentication, see also, Graylin -042’, para 009, merchant security token).

In regards to claim 15, the combination of Graylin ‘948’ and Graylin ‘042’ teach payment system, comprising: the terminal according to claim 10; the merchant server; and the payment server (see response to claim 1).


In regards to claim 17, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein the merchant authentication information is provided by the merchant server to the platform web page together with the preparatory order number (Graylin ‘948, FIG 9).

In regards to claim 18, the combination of Graylin ‘948’ and Graylin ‘042’ teach, wherein the platform web page is maintained and updated through a web page display interface provided by the platform application to the merchant server (Graylin ‘042, FIG 1A).

In regards to claim 19, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein performing the authentication on the merchant authentication information comprises: determining, by the platform server, whether the merchant is a registered merchant according to the merchant identifier (Graylin, ‘042’, merchant identifier is registered with the system).

In regards to claim 20, the combination of Graylin ‘948’ and Graylin ‘042’ teach wherein performing the authentication on the merchant authentication information comprises:
determining, by the platform server, with reference to names of goods and corresponding prices that are previously provided by the merchant, whether goods and prices in the order information are falsified (Graylin ‘042’, para 0007,0008, fraud control).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Graylin et al. (US PG PUB 20140249948) in view of Graylin (US PG PUB 20120036042) and further in view of Sheth et al (US PG PUB 20090327114).

 
In regards to claim 16, the combination of Graylin ‘948’ and Graylin ‘042’ teaches a predetermined interface called by the merchant server to provide the preparatory order number to the platform web page, but does not specifically mention that the interface is a Java Script Interface. Sheth teaches the interface is a Java Script Interface (para 0015). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Graylin ‘948’ and Graylin ‘042’, the interface is a Java Script interface, since this is a when known convention for improving asynchronous ability with the web browser.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                            Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).